*57OPINION.
Trammell:
Upon the facts set out above, we are of the opinion that the several sales of securities therein referred to were actual and bona fide sales. Appeal of Pennsylvania Co. for Insurance on Lives and Granting Annuities, 2 B. T. A. 48.
There is no deductible loss on account thereof, however, unless the sales price was less than cost. This applies equally to those securities held on March 1, 1913, as to those subsequently acquired. See McCaughn v. Ludington, 268 U. S. 106; and United States v. Flannery, 268 U. S. 98.
There is no evidence as to the cost of the securities set out in paragraph 2 of the findings of fact. Some were sold on October 13 and others on October 14,1920. The record indicates that the aggregate price received for all the securities referred to in that paragraph of the findings was less than the “respective cost or March 1, 1913, value” thereof, but this gives the Board no basis for segregating and determining the cost or the March 1,1913, value. In the absence of evidence as to the cost of the securities referred to in paragraph 2 of the findings, the Board is unable to determine that a loss was sustained on the sale thereof.
With respect to the other securities mentioned in the findings of fact above, we are of the opinion that the taxpayer is entitled to a deduction based on the difference between the cost and the sales price.